Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US16/68923, filed on 12/28/2016 ,now abandoned.

Information Disclosure Statement
The IDS filed 01/13/2021 has been considered as noted on the attached PTO-1449.

Claims 1, 14, 23-24, 26-27 and 29 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1, 14, 20, 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Sharma et al. [US 20170093781 A1, September 28, 2015], in view of Rao et al. [US 20130273976 A1, October 27, 2010].

With respect to claim 1, Sharma teaches a computer-implemented method, comprising: 
determining, by a personal assistant software module operated by one or more processors, based on a human participant-contributed message of a text messaging thread [e.g. text message between user A and user B] that is accessible to the personal assistant software module and that involves multiple human participants, one or more upcoming events [e.g. planning to see a movie "Super Hero"] for at least a first human participant of the text messaging thread, wherein the human participant-contributed message is directed from one human participant of the text messaging thread to another human participant, and wherein the determining is performed by the personal assistant software module without being requested by any human participants of the text messaging thread [e.g. User Assistant responds to the query posed by User A in Message 206 with relevant information] ([0035] FIG. 3, Messages 202, 204, 206 are reproduced from FIG. 2. However, following Message 206 by User A, asking for which theaters are showing the movie, a new Message 302 is received from a third party denoted "User Assistant." In particular, User Assistant responds to the query posed by User A in Message 206 Message 302 includes names of local theaters showing the movie and show times, responsive to the question by User A at Message 206, and further using information derived from Message 204 by User B (e.g., the movie name "Super Hero");
formulating, by the personal assistant software module, a search query based at least in part on one or more items selected based on the one or more upcoming events for the first human participant [e.g. "search for theaters showing `Super Hero` in New York City today after 6 pm"] ([0075] a specific user-input SIIL message may include text entered during a messaging session such as "I wonder what theaters the movie `Super Hero` is showing at," along with the context of the user's physical location (e.g., New York City) and time of day (e.g., 6 pm). In an exemplary embodiment, this combination of user input and context may be mapped by block 428, using the stored library, into a proposed command of " search for theaters showing `Super Hero` in New York City today after 6 pm" to be sent to an Internet search engine (which may be implemented by, e.g., service module 430b));
formulating an auto response based on the content responsive to the search query ([0109] SIIL messages are translated into the custom protocol of the messaging app, so that they can be displayed to the user via the interface of the messaging app); and
automatically incorporating, by the personal assistant software module as a participant of the text messaging thread [e.g. text messaging between user A and User B], into a graphical user interface of a message exchange client operated by the first participant to participate in the text messaging thread [e.g. Fig. 3] ([0036] 
a graphical element that is selectable by the first human participant to automatically incorporate the auto response into the text messaging thread, wherein the formulating, obtaining, and automatically incorporating are performed by the personal assistant software module without being requested by any human participant of the text messaging thread ([0036] Fig. 3, in response, User Assistant provides an indication at Message 306 that the suggested action has been performed: two tickets for the movie have been purchased, in accordance with User B's instructions at Message 304.
[0037] User Assistant may, in actuality, correspond to an automated digital assistant configured to monitor the contents of messages exchanged between User A and User B, and to service requests or commands issued by the users. User Assistant may further be configured to recognize and process a broad range of messaging contents, as well as perform a diverse array of tasks by interfacing with any of a plurality of external services).

Sharma does not specifically disclose obtaining, by the personal assistant software module, from email correspondence previously sent or received by the first human participant separately from the text messaging thread, content responsive to the search query. 
Rao teaches obtaining, by the software module, from email correspondence previously sent or received [e.g. monitoring posted emails between users] by the first human participant separately from the text messaging thread, content responsive to the search query ([0052] text strings are determined and segregated by contact. Any method may be used to determine the text strings. an identify conversation client 152 monitors message traffic between User M of UE 101m and users of other UE 101 through multiple services 110, e.g., long or short text strings from email messages, and short text strings from instant messaging messages, comments posted to one or more social network services or text in posts that the user has indicated a liking for, or metadata on photographs or other content associated with one or more contacts and posted to or downloaded from one or more services).
As shown above, Sharma teaches monitoring users message exchange and using the context from the message exchange (text, email, Inc., please see paragraphs [0120] and [0133]) in assisting the users in text messaging enquiry; however Sharma does not specifically disclose an example for processing the same feature using email message exchanging.
Rao teaches identifying conversations between users by monitoring users previous emails. Therefore, the combination of Sharma and Rao teaches the method as claimed.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Sharma with obtaining from email correspondence previously sent or received to the search query of Rao. Such a modification would determining strings associated with a user (Rao [0003]).

 wherein the human participant-contributed message comprises an inquiry directed from a second human participant of the text messaging thread to the first human participant, wherein the inquiry seeks information about the one or more upcoming events for the first human participant (Sharma [0036] after Message 302 is displayed, User B at Message 304 then makes a suggestion to buy two tickets for one of the movie showings indicated in Message 302. In response, User Assistant provides an indication at Message 306 that the suggested action has been performed: two tickets for the movie have been purchased, in accordance with User B's instructions at Message 304).

Regarding claims 14, 20, 26 and 29; the instant claims recite substantially same limitations as the above-rejected claims 1 & 23 and are therefore rejected under the same prior-art teachings.

Claims 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Sharma, in view of Rao, as applied to claims 1, 14 and 20, further in view of Brown et al. [US 20140317502 A1, April 18, 2013].

With respect to dependent claim 21, Sharma as modified by Rao does not expressly teach wherein the one or more upcoming events include a flight.
Brown teaches wherein the one or more upcoming events include a flight ([0021] the conversation user interface may display an information item that represents 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Sharma as modified by Rao with assisting users with flight information of Brown. Such a modification would provide a movable interface item to provide user input for a task to be performed by the virtual assistant (Brown [0024]).

Regarding claims 24 and 27; the instant claims recite substantially same limitations as the above-rejected claim 21 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to 11/02/2020 the office action claims 1, 14, 20, 23, 26 and 29 have been amended, no claim has been added, and claims 22, 25 and 28 have been cancelled. Claims 1, 14, 23-24, 26-27 and 29 are currently pending and stand rejected.

Response to Arguments/Remarks
Applicant’s remarks filed on 01/28/2021 have been considered.
The new ground of rejection as necessitated by the new limitation is presented herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153

/KRIS E MACKES/Primary Examiner, Art Unit 2153